Citation Nr: 0621038	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  03-05 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to August 28, 2002, 
for a total disability rating for compensation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1965 
to July 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a September 2002 rating 
decision by the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA) that established 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  During the appeal, the veteran's 
claims file was transferred to the St. Louis, Missouri RO, 
and then back to the Chicago, Illinois RO.


FINDINGS OF FACT

1.  A formal claim for a TDIU was received by VA on July 27, 
1998.

2.  The evidence of record does not indicate any formal or 
informal claim for TDIU prior to July 27, 1998.

3.  The initial evidence of unemployability due to service-
connected disabilities was contained in an August 12, 2002 VA 
outpatient medical treatment record.


CONCLUSION OF LAW

The criteria for an effective date of August 12, 2002, but no 
earlier, for TDIU have been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, 19 Vet. App. 473.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman, 19 
Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in April 2001 (post-Board remand), the RO sent the 
veteran a letter that informed him of the evidence necessary 
to establish entitlement to TDIU.  This letter also informed 
him of what evidence they would obtain and what evidence he 
should submit.  This letter also, essentially, requested that 
he provide any medical evidence in his possession that 
pertained to these claims. 

The Board finds that the notice requirements set forth have 
been met, because although the veteran was not provided with 
pre-initial adjudication notice of the type of evidence 
necessary to establish TDIU, a disability rating, or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that there is no prejudice to the 
veteran because the RO awarded a TDIU, the April 2001 letter 
addressed potential effective dates, as did the January 2003 
statement of the case.  In addition, it is clear from a 
review of the veteran's various statements of record that he 
was well aware of the evidence necessary to establish an 
earlier effective date for his TDIU.  Finally, in this 
appeal, the veteran is not contesting any disability rating.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 
Bernard, 4 Vet. App. at 394; Dingess/Hartman, 19 Vet. App. 
473.  

Regarding the VA's duty to assist claimants, it is noted that 
in this case, the veteran's service medical records, VA 
outpatient medical records, and private medical records have 
been associated with the claims file.  The veteran was 
afforded VA PTSD, genitourinary, and heart examinations.  The 
veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

The veteran claims that the effective date of his TDIU claim 
should be July or August 1998, based on a VA PTSD 
examination.  The effective date of an award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase, and an evaluation 
following such award, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A claim for TDIU is essentially a claim for an increased 
rating.  See Hazan v. Gober, 10 Vet. App. 511 (1997).  Thus, 
an effective date for a TDIU award is the date of receipt of 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(o)(1).  "Date of receipt" generally means 
the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r) (2005).  For VA medical 
facilities the date of the actual treatment is accepted as 
the date of the claim.  38 C.F.R. § 3.157.

An exception to that general rule applies where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that circumstance, the law provides that the effective date 
of the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also 
Harper v. Brown, 10 Vet. App. 125, 126 (1997); VAOPGCPREC 12-
98; 63 Fed. Reg. 56704 (1998).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).

Benefits based on individual unemployability are granted only 
when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for benefits based on individual unemployability.  38 
C.F.R. § 4.16(a).  If there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a). 

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

Turning to the facts of this case, the RO granted service 
connection for stress neurosis by a November 1980 rating 
decision, 10 percent, effective March 21, 1980.  By a 
November 1990 rating decision, the RO granted a 30 percent 
rating for PTSD, effective April 13, 1990.  By a December 
1996 rating decision, a 100 percent rating for residuals of 
prostate cancer was granted, effective November 7, 1996.  By 
a November 1997 rating decision, the RO granted service 
connection for impotency with a noncompensable evaluation, 
effective August 18, 1997.  By a July 1998 rating decision, 
the RO continued the ratings for PTSD, residuals of prostate 
cancer, and impotency.

By a February 1999 rating decision, the RO denied TDIU, 
continued the 30 percent PTSD rating, and decreased the 
residuals of prostate cancer rating to 40 percent, effective 
May 1, 1999.  By a February 2001 rating decision, the RO 
increased the PTSD rating to 50 percent, effective July 27, 
1998.  By a May 2002 rating decision, entitlement to a TDIU 
was denied and the PTSD rating was increased to 70 percent, 
effective September 22, 2001.  By a September 2002 rating 
decision, TDIU was granted, effective August 28, 2002.  In 
addition, service connection for a cerebrovascular disorder 
was granted with a 100 percent rating effective October 26, 
1997, and then 10 percent, effective April 26, 1998, and for 
cardiovascular disability, rated 100 percent, effective 
October 26, 1997 and then 30 percent, effective January 26, 
1998.

As such, from March 21, 1980 to April 12, 1990, the veteran's 
combined rating was 10 percent, and from April 13, 1990 to 
November 6, 1996, the veteran's combined rating was 30 
percent.  From November 7, 1996 to April 31, 1999, the 
veteran's combined rating was 100 percent.  From May 1, 1999 
to May 3, 2001, the veteran's combined rating was 80 percent.  
From May 4, 2001, the veteran's combined rating was 90 
percent.  The veteran thus met the percentage requirements 
for TDIU beginning on November 7, 1996.  See 38 C.F.R. 
§ 4.16(a).

The veteran worked for the federal government from 1976 to 
May 1997.  In May 1997, the veteran's job was relocated out 
of state, and the veteran chose early retirement.  The 
veteran stated that he could not relocate due to the stress 
of his PTSD symptoms and his prostate cancer diagnosis.

September 1996 private medical records reflect a prostate 
cancer diagnosis.  The veteran had prostate surgery in 
October 1996.  A private September 1996 radiology report 
noted no active cardiopulmonary disease.  

At an August 1997 VA genitourinary examination, the veteran 
stated that he had had to quit his job in May because he was 
so stressed out due to his son's death, his cancer diagnosis, 
and worsening depression.  The veteran noted that due to his 
incontinence, he had to change his Depends underwear three to 
four times per day.  

In a January 1998 letter, received by VA in February 1998, a 
private physician stated that the veteran's residuals of 
prostate cancer were not disabling and that he was currently 
free of recurrent disease.  The physician noted that the 
veteran's November 1997 stroke produced mild residuals and 
heart damage.  A July 1998 letter from the veteran's private 
physician, received by VA in April 1999, indicated that the 
veteran could not attend school full-time due to stress 
caused by his PTSD, prostate cancer residuals, heart disease, 
and hypertension.  The letter noted that it was in the 
veteran's best interest to avoid stress.

In August 1998, the veteran entered VA vocational 
rehabilitation.  He eventually began attending school part-
time because full-time school was too stressful.

At an August 1998 VA PTSD examination, the veteran reported 
irritability, increased violence, moodiness, depression, some 
suicidal and homicidal ideations, anxiety, frequent 
flashbacks, exaggerated startle response, no friends, 
avoidance of crowds.  The examiner noted the veteran was 
well-groomed, oriented, had slow but normal speech, adequate 
eye contact, constricted affect, logical and goal-directed 
thoughts, average to above average intelligence, adequate 
short term memory, and good long term memory.  The veteran 
reported taking computer classes.  The examiner assigned a 
GAF score of 50, which contemplates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  The examiner found that at that time, it was 
highly questionable whether the veteran would be able to 
maintain full-time employment because of his PTSD symptoms.  
The examiner noted that it was not clear whether the veteran 
might be able to handle a less stressful full-time job.  

According to a March 2002 VA psychiatric examination, from 
August 1999 to March 2001, the veteran worked as an 
engineering technician responsible for oversight of 
development projects.  He had significant stress due to the 
requirements of accurate and detailed work and frequent 
conflicts with developers.  He did not deal with the stress 
well and terminated his employment by walking off the job.  

In an April 2001 statement to VA, the veteran asserted his 
PTSD had worsened and he was more irritated and easily 
angered.  In April 2001, the veteran was denied state 
unemployment compensation for a two-week period during April 
2001 because he was ill or had a medical restriction that 
prevented him from working and he had not demonstrated that 
he was able to work.

From June 2001 to January 2002, the veteran worked as a 
janitor.  He sought out that job because he thought it would 
be less stressful and have less responsibility.  But after 
the events of September 11, 2001, the veteran's PTSD symptoms 
increased, his work performance decreased, and he quit.  In 
January 2002, he began employment as an engineering 
technician for the state.  

At a March 2002 VA PTSD examination, the veteran reported 
increased anger and irritability.  He stated that he had lost 
two jobs due his anger and that he was unemployed in 1998 
because he didn't have the energy or the desire to go out and 
look for a job.  The examiner opined that although the 
veteran strives to be gainfully employed his tolerance for 
handling the usual stresses of a workplace were not adequate, 
causing him to quit his jobs.

In an April 2002 addendum to a March 2002 VA heart 
examination, the examiner noted that neither the veteran's 
service-connected cerebrovascular disability nor prostate 
cancer residuals would cause the veteran to be unemployable 
at that time.  An August 12, 2002 VA psychiatric medical 
record indicated that due to PTSD, the veteran was unable to 
be substantially gainfully employed.  The examiner noted the 
veteran was unable to function in a normal competitive 
environment.   

In an August 28, 2002 letter to his employer, the veteran 
stated that he was resigning effective September 11, 2002, 
for health reasons.

In a February 2003 letter to VA, the veteran asserted that he 
was unemployed from May 1997 to August 1999 because his PTSD 
symptoms had worsened.  He asserted that he quit his job as 
an engineering technician in April 2001 because his PTSD 
medications impaired his reaction time around heavy 
equipment, the stress was worsening his PTSD symptoms, and 
airborne particles worsened his breathing condition.  The 
veteran stated that he quit his janitorial job because his 
PTSD worsened, and quit his job with the state because his 
PTSD medications made it dangerous to be around heavy 
machinery, and airborne particles worsened his breathing 
condition.  In a November 2003 letter to VA, the veteran 
stated that he last worked on August 27, 2002.  

At a May 2005 VA PTSD examination, he examiner opined that 
PTSD had minimally affected the veteran's ability to work, 
and that it was as likely as not that the PTSD played a small 
part in his leaving jobs.

The Board finds that the appropriate effective date for the 
establishment of the veteran's TDIU is August 12, 2002, which 
is prior to August 28, 2002 (the Board realizes that this 
"award" does not amount to an award of any additional 
compensation, see 38 C.F.R. § 3.31).  The veteran filed a 
formal claim for TDIU on July 27, 1998.  Based on a review of 
the veteran's claims file, there is no document from the 
veteran dated earlier than his July 27, 1998 formal claim 
that can be construed as an informal claim.  See 38 C.F.R. 
§ 3.157(a).  Moreover, the record does not contain evidence 
from up to one year prior to the formal claim, that it was 
factually ascertainable that the veteran was unemployable.  
See 38 C.F.R. § 3.400(o)(2).  The first clear medical finding 
of unemployability is the August 12, 2002, VA examiner 
opinion that the veteran was unemployable due to his service-
connected disabilities.  

Multiple lay statements and documents and medical records 
dated prior to August 12, 2002 reference the veteran's 
assertions that he should not be working, that he should 
avoid stress, that it was dangerous for him to work, or that 
he quit his jobs due to service-connected disabilities, but 
the competent evidence of record does not demonstrate that at 
any time he was unable to be substantially gainfully 
employed.  Although an August 1998 VA examiner noted that it 
was highly questionable whether the veteran could maintain 
full-time employment due to his PTSD symptoms, the examiner 
noted that it was not clear.  The opinion was thus equivocal.  
See Sklar v. Brown, 5 Vet. App. 140, 145-46 (1993) (probative 
value of a medical opinion is diminished where an opinion is 
ambivalent).  

Accordingly, the date entitlement arose, August 12, 2002, 
being later than the date of receipt of the veteran's claim, 
July 27, 1998, is the appropriate effective date.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(r).


ORDER

An effective date of August 12, 2002, but no earlier, is 
granted.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


